Citation Nr: 1705065	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

3.  Entitlement to an effective date earlier than July 9, 2008, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to April 1965 and from April 1965 to July 1969; he died in July 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and June 25, 2013 rating decision of the VA RO in Jackson, Mississippi.

In April 2016, the appellant testified at a Travel Board hearing.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the April 2016 Board hearing is no longer employed at the Board, and in December 2016, the appellant was offered the opportunity for a new Board hearing.  This notice stated that if no response was received within 30 days, the Board will assume that she did not want another hearing.  The 30 days have elapsed, and there has been no response.  As such, the Board finds that the appellant has waived her right to another hearing.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a heart condition was received at the RO on July 9, 2008; it was denied in February 2009.  The Veteran did not file a claim that can be reasonably construed as a claim for service connection for ischemic heart disease prior to July 9, 2008.

2.  There were no claims pending at the time of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 9, 2008, for the award of service connection ischemic heart disease, previously claimed as a heart condition, associated with herbicide exposure for purposes of entitlement to retroactive benefits, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.102, 3.114, 3.158, 3.400, 3.816 (2015).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With respect to the accrued benefits claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how effective dates are determined.  With respect to the earlier effective date claim, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

Pertinent to the effective date claim, as the earliest possible effective date has been assigned under VA regulations, namely the date of receipt of the Veteran's application, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the claim.

Substitution and Accrued Benefits

When a veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which the veteran was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the Appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  

The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in July 2010, making the substitution provisions applicable.  

A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of a claim.  A substitute claimant may submit additional evidence in support of a claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  Thus, it is potentially to Appellant's benefit to have a claim adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A. 

The issue of entitlement to service-connection for ischemic heart disease was not pending at the time of the Veteran's death.  Instead, this claim arose from VA's initiation of review of the Veteran's file, after his death, pursuant to Nehmer v. U.S. Department of Veterans Affairs.  The Board notes that the RO has not formally ruled the appellant as a substitute claimant.  However, the RO treated the appellant as such by advising her in a letter dated October 17, 2011, to provide any additional information, to include medical report, that she considered helpful in the review of the claim.  Thus, the Board will consider additional evidence submitted by the appellant with regard to the issues now on appeal.

Under 38 C.F.R. § 3.1000, certain eligible individuals, including a veteran's surviving spouse, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled - and which are due and unpaid - at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death.  See 38 U.S.C.A. § 5121 (a).  

The record shows that at the time of the Veteran's death in July 2010, he did not have any pending claims.  The record indicates that the Veteran filed his first and only claim in July 2008 for compensation for chronic obstructive pulmonary disease (COPD), emphysema, diabetes, a heart condition, peripheral neuropathy of the upper and lower extremities, enlarged prostate, a kidney condition, a bladder condition, infections, a gastrointestinal condition, erectile dysfunction, PTSD, and depression.  Service connection for all of the claimed conditions was denied in a February 24, 2009 rating decision.  In March 2009, the Veteran submitted his notice of disagreement with the denial of all the issues in February 2009 rating decision.  A Statement of the Case was issued January 15, 2010.  VA received the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, on June 30, 2010.  

Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case is furnished to the Veteran.  The Statement of the Case will be issued to the Veteran, and he will be afforded a period of 60 days from the date the Statement of the Case is mailed to file his substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal consists of a properly completed Appeal to the Board (VA Form 9) or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2015).  The substantive appeal must be filed within 60 days from the date that the RO mails the Statement of the Case to the Veteran or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302.

The Veteran's Appeal to the Board (VA Form 9) was dated March 12, 2010, but not received by VA until June 30, 2010, a date more than five months after the issuance of the January 2010 Statement of the Case and over one year and four months after the February 2009, written notice to him of the adverse decisions.  Thus, the Board concludes that the Veteran's substantive appeal from the denial of service connection for COPD, emphysema, diabetes, a heart condition, peripheral neuropathy of the upper and lower extremities, enlarged prostate, a kidney condition, a bladder condition, infections, a gastrointestinal condition, erectile dysfunction, PTSD, and depression was untimely; and the RO appropriately closed the Veteran's appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

Because there were no claims pending at the time of the Veteran's death, entitlement to accrued benefits may not be granted as a matter of law.  See 38 C.F.R. § 31000; Jones, 136 F.3d at 1299.  By the same token, there were no pending claims for which the Appellant could substitute herself as a claimant.  See 38 U.S.C.A. § 5121A.  Consequently, entitlement to accrued benefits is denied.

Earlier Effective Date

The appellant contends that she is entitled to an effective date prior to July 9, 2008, for the grant of service connection for the Veteran's ischemic heart disease.  Specifically, the appellant's attorney noted at the April 2016 Travel Board hearing that there may have been an informal claim for the Veteran's heart condition in 2006.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400 (a)(2), if a claim is received within one year of separation, the effective date will be the day after separation or the date entitlement arose.

During the pendency of this claim, existing regulations provided that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.400 (p), 3.114(a).  Ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure on August 31, 2010.  38 C.F.R. § 3.309 (e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

There are exceptions to this rule, however, which allow for retroactive payments; and VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816 (b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:  

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In the instant case, as the Veteran served in Vietnam and had a diagnosis of ischemic heart disease, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that an effective date prior to July 9, 2008, for the award of service connection for ischemic heart disease is not warranted.

VA received the Veteran's initial claim for service connection for a heart condition on July 9, 2008.  On the VA Form 21-526, Veteran's Application for Compensation and/or Pension, received on July 9, 2008, the Veteran denied having ever filed a claim with VA.  Thus, although the Veteran had been diagnosed with heart disease prior to July 9, 2008, no claim, formal or informal, for service connection for such disability was submitted prior to July 9, 2008.

In sum, the Veteran was not denied compensation for ischemic heart disease between September 25, 1985, and May 3, 1989; a claim for service connection was not pending before VA on May 3, 1989; and his initial claim was not received within one year from the date of his separation from service.  Thus, the effective date shall be the later of the date such claim for service connection was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816 (2). 

In this case, the Veteran never filed a claim of entitlement to service connection for ischemic heart disease or a claim that can be reasonably construed as a claim for service connection for ischemic heart disease prior to his original July 9, 2008, application.  The Board recognizes that the Veteran had ischemic heart disease prior to July 9, 2008; however, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

In conclusion, while the Board acknowledges the appellant's belief that an earlier effective date is warranted, the Board is precluded by statute and regulation from assigning an effective date prior to July 9, 2008, for the grant of service connection for ischemic heart disease.  In sum, the preponderance of the evidence is against entitlement to an effective date prior to July 9, 2008, for the grant of service connection for ischemic heart disease; and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to accrued benefits is denied.  

Entitlement to an effective date earlier than July 9, 2009, for the grant of service connection for ischemic heart disease, is denied.


REMAND

With respect to the increased rating claim, the Veteran's ischemic heart disease was rated as 30 percent disabling from July 9, 2008, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, for workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104. A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted for 3 months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Code 7017. 

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the veteran.  38 C.F.R. § 4.104.

In May 2013, reported to be the Veteran's treating physician, Stevan I. Himmelstein, M.D., F.A.C.C., indicated that the Veteran's heart disease resulted in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The record includes medical treatment records prior to July 2008 and from July 2008 to June 2010.  The June 2010 medical record indicated that the Veteran would follow up in two months.  As the Veteran died at home, there is an indication that he had no further treatment after June 2010; however, the Board cannot be certain of this.  In addition, Dr. Himmelstein did not provide a timeframe when the Veteran met the criteria for a 100 percent evaluation, nor did he provide a medical basis for the recorded opinion.  Specifically, no reference to pertinent medical records was made.  As such, the Board finds that additional development should be completed prior to adjudication.     

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to indicate if the Veteran received any VA or non-VA medical treatment for his ischemic heart disease after his June 10, 2010 visit at the Memphis Heart Clinic.  If so, the appellant should be provided with the necessary authorizations for the release of any of the identified treatment records not currently on file.  These records should then be obtained and associated with the file.  The appellant should be advised that she may also submit any evidence or further argument relative to the claim at issue.  It should also be determined whether there are additional records available from Dr. Himmelstein have been obtained, and if not, records should be obtained.

2.  Dr. Himmelstein should be contacted and asked to provide a specific date, after July 9, 2008, that the he concludes that Veteran met the criteria for either a 60 percent disability rating (more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent) or a 100 percent disability rating (chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; or coronary bypass surgery).  

Dr. Himmelstein should be asked to specifically identify the treatment record(s) which corroborate his opinion and provide an estimate of the level of activity expressed in METs that result in cardiac symptoms.  

3.  Thereafter, all records should be forwarded to a VA cardiologist familiar with the rating criteria for evaluation.  That examiner's opinion should be reconciled with any other opinion on file, with reference to specific medical findings in reference to the rating criteria set forth above.

4.  If after the above development has been completed, an additional opinion is needed, one should be requested.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


